In Prohibition. This cause originated in this court on the filing of a complaint for a writ of prohibition. Upon consideration of the joint motion to consolidate this case with 2010-0415, State ex rel. New Models v. Brunner, and 2010-0421, State ex rel. Cummings v. Brunner,
It is ordered by the court that the motion to consolidate is granted. The briefing and presentation of evidence in case Nos. 2010-0367, 2010-0415, and 2010-0421 shall be consolidated. The parties shall file three originals of all documents and include all case numbers on the cover page. The parties shall otherwise comply with the requirements of S.Ct.Prac.R. 10.6 through 10.8.
It is further ordered, sua sponte, that the parties shall comply with the following revised schedule for the presentation of evidence and filing of briefs pursuant to S.Ct.Prac.R. 10.6:
*1512If the respondent has not already filed an answer, then respondent shall file an answer within three days of the date of this entry. The parties shall file any evidence they intend to present within seven days of the date of this entry; relators shall file a brief within five days of the filing of the evidence; respondent shall file a brief within ten days after the filing of relators’ brief; and relators may file a reply brief within five days after filing of respondent’s brief.